DETAILED ACTION
This Office Action is responsive to application number 17/178,014 FLUSH TOILET filed on 2/17/2021. Claims 1-5 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lixil Corp. (JP 2016-180305A) in view of Toto Ltd (JP 2009-002075A).
Regarding claim 1 Lixil Corp shows a flush toilet comprising: a toilet main body (60) including a bowl (61) configured to receive waste, and a discharge trap (62) configured to discharge the waste in the bowl; and a tank device (B) configured to supply the flush water to the toilet main body, wherein the tank device includes: a storage tank (10) configured to store the flush water to be supplied to the toilet main body, the storage tank being provided behind the toilet main body and above a floor surface (F; Fig. 3), a water supply device (at 85) configured to supply the flush water to the storage tank, and a pump (40) configured to pressurize and feed the flush water in the storage tank to the toilet main body, wherein the storage tank includes an upper part  (12) and a lower part (21), and the upper part is located at a position higher than a 
Regarding claim 2.  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lixil Corp. (JP 2016-180305A) in view of Toto Ltd (JP 2009-002075A) in view of INAX Corp (JP H08-311952 A).
Regarding claim 3 Lixil Corp shows the flush toilet according to claim 1, wherein the toilet main body is made of ceramics (¶ [0029]), but fails to show the storage tank includes fixing portions that are fixable to the toilet main body.  However, INAX Corp shows a fixing portion (28) that can be fixed to the toilet body (¶ [0014-0016]) (Figs. 1-3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lixil Corp to include fixing portions that at fixable to the toilet main body for the purpose of connecting the tank securely as shown by Inax Corp. 
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kato et al. (US Pub. 2021/0108403) shows a toilet device with a storage tank that has an upper and lower portion and that is configured at the back of the toilet above the floor; Kitamura et al. (US Pub. 2013/0291297) shows the general state of the art of a flush toilet with a tank at the back of the device and above the floor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        1/25/2022